ORDER

PER CURIAM.
Lonnie Snelling (Plaintiff) appeals from the entry of summary judgment in favor of Best Buy, Inc. (Defendant), in his action against Defendant claiming fraudulent misrepresentation and unlawful merchandising practices in connection with the sale of a television set Plaintiff purchased at one of Defendant’s stores approximately twelve years ago. Plaintiffs suit alleged that at the time of purchase in 1988 he was told by a sales representative the TV was “a new arrival” in the store, but then he discovered, approximately ten years later, that the TV was manufactured in 1986. We have reviewed the briefs of the parties and the record on appeal.1 No error of *623law appears. The summary judgment motion and response thereto support the finding that there is no genuine issue of material fact and that Defendant is entitled to judgment as a matter of law. An opinion would have no precedential value. The judgment is affirmed. Rule 84.16(b).

. Defendant’s motion to dismiss the appeal is denied. We have appellate jurisdiction pur*623suant to § 512.190 RSMo 1994, in that Plaintiff’s petition claimed damages exceeding five thousand dollars.